Title: From George Washington to Capel & Osgood Hanbury, 26 August 1759
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon 26th Augt 1759

I shall draw upon you in a few days to the Amount of about £150 in two Setts of Exchange: the one payable to Messrs Champe and Hunter of Virginia and the other to Mr Richd Washington of London. I did not think it amiss to give you this earliest advice (via Whitehaven) of my Intentions but should not have doubted your Acceptance of my Bills without it as I in a former of the 12th June advertisd you of my Marriage with Mrs Martha Custis Relict of Danl P. Custis Esqr. deceasd—by which I am empowerd to draw for the Estates money in your hands. I am Gentn Yr Most Obedt Servt

Go: Washington

